DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on 6/14/2021 is acknowledged.  The traversal is on the ground(s) that examination of all claims would not create and undue burden on the Examiner.  This is not found persuasive because the product of claim 1 does not explicitly require “extending a catwalk through the V-door space” and “rotating a portion of each of the first and second gates from a closed position to an open position in response to contact of the catwalk”, which is explicitly required in the method of claim 16. Therefore, the product of claim 1 could be used in a materially different process that does not explicitly require at least “extending a catwalk through the V-door space” and “rotating a portion of each of the first and second gates from a closed position to an open position in response to contact of the catwalk”.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to theirrecognized divergent subject matter (i.e. method claim 16 specifically requires “a .
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-15 will be examined hereafter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson et al. (US 2014/0259939) (hereinafter Collinson) in view of "Fatal Fall Through "V" Door Onboard Offshore Platform - Investigation Report" PDF (hereinafter “Investigation Report”).
Regarding claim 1, Collinson discloses a gate assembly comprising: a frame (Figures 1-2, considered at least element 20 separate from, or in combination with left and right element 12) with first and second mounts (See Figures 1-2) [configured to mount the gate assembly across a V- door space on a rig floor]*; a first gate (Figures 1-
Ex parte Masham 2 USPQ2d 1647 (1987).

Regarding claim 2, Collinson in view of “Investigation Report” teaches wherein the first mount is attached to a first V-door post (Figures 1-2, considered left element 12), the first V-door post being positioned on a left side of the V-door space, and wherein the second mount is attached to a second V-door post (Figures 1-2, considered right element 12), the second V-door post being positioned on a right side of the V-door space.  
Regarding claim 3, Collinson discloses wherein the first gate comprises a first inner panel (Figures 1-2, left element 18) rotationally attached to a first outer panel (Figures 1-2, left element 16), wherein the second gate comprises a second inner panel (Figures 1-2, right element 18) rotationally attached to a second outer panel (Figures 1-2, right element 16), wherein the first outer panel is rotationally attached to a left side of the frame and the second outer panel is rotationally attached to a right side of the frame.  
Regarding claim 4, Collinson discloses further comprising one or more first biasing devices (Figures 1-2, considered at least left elements 34, 44, 46, 66, and 74) which urge the first inner panel toward being in line with the first outer panel, and one or more second biasing devices (Figures 1-2, considered at least right elements 34, 44, 46, 66, and 74) which urge the second inner panel toward being in line with the second outer panel.  
Regarding claim 15, Collinson discloses wherein the first outer panel comprises a first retention feature (Figures 1-3, considered at least left elements 46 and 74) that is configured to retain the first inner panel in an open position when the first inner panel is rotated to the open position and the first retention feature engages the first inner panel, and wherein the second outer panel comprises a second retention feature (Figures 1-3, considered at least right elements 46 and 74) that is configured to retain the second inner panel in an open position when the second inner panel is rotated to the open position and the second retention feature engages the second inner panel.


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson et al. (US 2014/0259939) (hereinafter Collinson) in view of "Fatal Fall Through "V" Door Onboard Offshore Platform - Investigation Report" PDF (hereinafter “Investigation Report”) and further in view of Letkeman et al. (US 2008/0216408) (hereinafter Letkeman).
Regarding claim 12, Collinson discloses wherein one side of the first inner panel is rotationally attached to the first outer panel and wherein one side of the second inner 
Regarding claim 14, Collinson in view of Letkeman teaches wherein the first and second rollers [are configured to rotate when a catwalk is extended through the V-door space or retracted from the V-door space]*.  Examiner notes that in the event that a catwalk would be extended through the V-door space, the gate assembly would necessarily be moved to the open position causing the rollers to roll on the ground.  

Allowable Subject Matter
Claims 5-11 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN B REPHANN/Examiner, Art Unit 3634